DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response to restriction requirement filed on August 27, 2021 has been entered and considered.  It is noted that it did not indicate any species to be elected for examination.
Based on telephone interview with Applicant’s representative, Mr. Christopher S. Andrzejak, on October 6, 2021, an agreement was made to elect species II, claims 2-4 with traverse.  Therefore, claims 1-5, 11-12, and 15-17 are being examined and claims 6-10 and 13-14 are withdrawn.
Claim Interpretation
Claims 1-5, 11-12, 15-17 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glasgow et al. (U.S. Pat. App. Pub. No. 2016/0275775 A1, referred as Glasgow hereinafter).
Regarding claim 1 as a representative claim, Glasgow teaches a method performed by one or more devices (see figures 1-2, for example), the method comprising the steps of:
detecting a first image information item indicative of at least one soiling (see para. [0038]; images of garments are captured by camera; controller analyzes these images to determine whether any garments are soiled);
determining a soiling information item indicative of at least one property of the soiling, wherein the at least one property is determined based on the detected first image information item (see para. [0038]: controller determines whether stains or other discoloring (property of the soiling) is present on the garments; para. [0036]: odor described herein also refers to claim property of soiling), and wherein the at least one property of the soiling of the textile is determined based on a property dependent on an outline of the soiling (see para. [0036]: measuring the concentration proteins stain on garment inherently includes area of soiling (outline of the soiling));
outputting or causing the outputting of the determined soiling information item (see para. [0041]: controller causes the alert component to provide an alert which is a soiled garment alert, para. [0043].
Regarding claim 2, Glasgow further teaches wherein one or more of the following parameters i) to iv) determine the property dependent on the outline of the soiling: i) form of the soiling (see para. [0038]: controller determines whether stains or other discoloring (property of the soiling); ii) structure of the soiling (see para. [0038]: controller determines whether stains or other discoloring (property of the soiling); iii) size of the soiling (see para. [0036]: measuring the 
Regarding claim 3, Glasgow further teaches wherein the at least one property of the soiling is determined based on a property dependent on color of the soiling (see para. [0038]: controller determines whether stains or other discoloring (property of the soiling).
Regarding claim 4, Glasgow teaches wherein one or more of the following parameters v) to x) determine the property dependent on the outline of the soiling: color of the soiling (see para. [0038]: controller determines whether stains or other discoloring (property of the soiling).
Regarding claim 5, Glasgow further teaches determining at least one cleaning strategy parameter of the textile on the determined soiling information item (see figure 5).
Regarding claim 12, Glasgow further teaches wherein the first image information item is detected by one or more sensors (see paras. [0036] & [0038]).
Regarding claim 15, Glasgow further teaches A device which is configured to perform and/or to control a method according claim 1 (see para. [003]: computer).
Regarding claim 17, Glasgow further teaches wherein the one or more sensors is further defined as one or more optical sensor elements (see paras. [0036] & [0038]: camera, for example).
Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DMD
11/2021

/DUY M DANG/Primary Examiner, Art Unit 2667